Citation Nr: 0113260	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  00-22 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
fracture of the left ankle.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from December 1975 to December 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 RO decision which granted 
service connection and a noncompensable evaluation for 
residuals of a fracture to the left ankle, effective in 
November 1997, the date of claim.  The veteran appeals for a 
higher raing for the left ankle condition.


FINDING OF FACT

Residuals of a fracture of the left ankle produce no 
limitation of motion of the ankle.


CONCLUSION OF LAW

The criteria for a compensable rating for residuals of a 
fracture to the left ankle have not been met.   38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.31, 4.71a, Code 5271 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Factual Background

The veteran served on active duty in the Army from December 
1975 to December 1985.  His service medical records reveal he 
was treated on several occasions for various left ankle 
injuries, including an injury sustained during a parachute 
landing in November 1983.  The November 1983 left ankle 
injury was initially assessed as a sprain.  X-rays were 
thought to disclose an avulsion fracture of the distal 
calcaneus.  In December 1983, he was seen for final follow-
up; at that time, there was no tenderness, and X-rays showed 
no displacement.  The assessment was healed sprain.  The 
veteran's July 1985 service discharge examination noted that 
the lower extremities and feet were normal on clinical 
evaluation.

Subsequent to service, the veteran filed his initial claim 
for service connection for residuals of a fracture to the 
left ankle in November 1997.  

VA outpatient records from July 1997 to February 1998 
primarily show treatment for psychiatric problems.  The 
veteran was also seen for various physical complaints, 
including pain in both knees and ankles; he reported he had 
degenerative joint disease, and Motrin was prescribed.

On a VA compensation examination in June 1998, the veteran 
indicated he was employed as a construction worker.  He 
complained of stiffness and soreness in the left ankle, 
especially during cold weather.  He said that activities such 
as jogging and basketball resulted in later swelling.  He had 
no complaints of instability or crepitation.  On examination, 
he walked with a normal gait, and could walk on his heels and 
toes without difficulty.  He had no limp, and he had a normal 
push off.  Both ankles had a normal contour and there was no 
evidence of swelling of the left ankle.  There was no 
localized tenderness or palpable callus.  He had full range 
of painless motion in the left ankle, including inversion and 
eversion.  As to the left ankle, Drawer sighn was negative; 
there was no talar tilt; the squeeze test was normal; 
reflexes, sensation, and circulation were intact; and 
circumference was the same as the other ankle.  The 
diagnosis, pending X-rays, was old healed fracture of the 
left ankle with no sequelae.  

Later VA outpatient records note various psychiatric and 
physical ailments.  In June 1998, the veteran still 
complained of pain in his lower extremities, including both 
knees and ankles; he said he was having difficult at work due 
to worsening pain with climbing or stooping; and physical 
examination of the lower extremities was normal.  X-rays 
taken in July 1998 did not show any evidence of recent or old 
fractures, and the impression was negative left ankle.  In 
September 1998, he continued to complain of problems with 
lower extremity pain, including soreness of both knees and 
left ankle pain.  On examination, the veteran complained of 
pain in the left ankle with plantar and dorsiflexion.  

B.  Analysis

The veteran claims entitlement to a compensable rating for 
service-connected residuals of a left ankle fracture.  The 
file shows the RO has properly developed the evidence, 
including obtaining treatment records and providing the 
veteran with a VA examination, and there is no further VA 
duty to assist him with his claim. Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate rating codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Moderate limitation of motion of an ankle will be rated 10 
percent, and marked limitation of motion of an ankle warrants 
a 20 percent rating.  38 C.F.R. § 4.71a, Code 5271.  A 0 
percent rating is assigned when the requirements for a 
compensable rating are not shown.  38 C.F.R. § 4.31.

The evidence fails to show limitation of motion of the left 
ankle, let alone moderate limitation of motion as required 
for a compensable rating.  The 1998 VA examination showed 
full painless motion of the left ankle, and all other 
findings were also normal.  Subsequent X-rays of the left 
ankle were normal; there was no arthritis, and thus no basis 
for rating this disability under the criteria for arthritis.

The 1997-1998 VA outpatient records note some complaints of 
left ankle pain (often accompanying generalized complaints of 
pain in other joints of the lower extremities), but there are 
no objective findings of pathology to explain the subjective 
left ankle complaints.  38 C.F.R. § 4.40.  There is no 
credible evidence that any pain on use or during flare-ups 
results in a compensable degree of limitation of left ankle 
motion.  38 C.F.R. § 4.40, 4.45; DeLuca v. Brown, 
8 Vet.App. 202 (1995).  

As there is full range of motion of the left ankle (and no 
moderate limitation of motion), a noncompensable rating for 
the left ankle disability is proper.  As this is an initial 
rating case, on the grant of service connection, the Board 
has considered whether "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) should be assigned.  Fenderson v. West, 12 
Vet.App. 119 (1999).  However, the evidence shows no distinct 
periods of time, since the effective date of service 
connection, during which the left ankle disability would 
warrant a compensable rating.

The preponderance of the evidence is against the claim for a 
compensable rating for the left ankle disability.  Thus the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).


ORDER

A compensable rating for residuals of a fracture to the left 
ankle is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 

